Citation Nr: 9933720	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-30 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver, ringworm, and "spot" on the spine or lung.

2.  Entitlement to service connection for dental trauma or 
dental disorder incurred in service, for purposes of 
entitlement to VA dental treatment.

3.  Entitlement to an increased (compensable) initial 
evaluation for malaria.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1944 to November 
1946 and from May 1947 to January 1950.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied claims of entitlement to service 
connection for cirrhosis of the liver, ringworm, and "spot" 
on the spine, for dental disorder or trauma, for purposes of 
entitlement to VA dental treatment, and which granted a claim 
of entitlement to service connection for malaria, and 
assigned a noncompensable evaluation.
 
The Board notes that the RO construed the veteran's claims 
for service connection as including a claim for a "spot" on 
the spine.  However, it appears that the veteran was 
attempting to claim service connection for a "spot" on the 
lung.  The Board notes that the veteran's discussion of his 
claims is lengthy, and somewhat unclear.  The Board has 
construed the issue on appeal as noted on the title page of 
this decision.

During the pendency of the claims on appeal before the Board, 
the veteran also submitted a claim for service connection for 
prostate cancer as due to ionizing radiation.  In February 
1999, the RO denied that claim.  There is no record that the 
veteran has appealed that decision.  The issue of entitlement 
to service connection for prostate cancer as due to ionizing 
radiation is not before the Board at this time.


FINDINGS OF FACT

1.  There is no current medical diagnosis of ringworm, 
cirrhosis, or a "spot" on the spine.

2.  There is no medical evidence linking a "spot" on the 
lung to the veteran's active military service.

3.  There is no medical or dental evidence that the veteran 
has any current dental disorder as a result of dental trauma 
incurred in service, nor is there any medical or dental 
evidence that the veteran incurred a compensable dental 
disorder in service.   

4.  There is no medical evidence that the veteran has had a 
recurrence of malaria since 1955, that he has liver or spleen 
damage, or that there is any other disability residual to 
malaria.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for cirrhosis of the liver, 
ringworm, or a "spot" on the spine or lung.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for teeth 
treated in service for a dental disorder or dental trauma for 
purposes of eligibility for outpatient dental treatment at VA 
expense is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (1999).  

3.  The schedular criteria for an initial compensable 
evaluation for malaria have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.88, 4.88b, 
Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has cirrhosis of the liver, 
ringworm, and a "spot" on the spine or lung as a result of 
his military service.  The veteran also contends that, since 
he had numerous teeth filled in service, he should be 
entitled to continuing dental treatment of these teeth.  He 
also contends that the residuals of service-connected malaria 
are more severely disabling than reflected by the current 
noncompensable initial evaluation in effect for that 
disability.


I.  Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if manifested to a degree of 10 percent or 
more within one year of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

The initial question, with respect to each of the veteran's 
claims of entitlement to service connection, is whether the 
claim is well-grounded.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual development of that claim.  Epps 
v. Gober, 126 F.3d at 1468-1470. 
 
A.  Claims for Service Connection for Cirrhosis and Ringworm

The only portions of the veteran's service medical records 
which have been located are his October 1944 induction 
examination, a September 1946 separation examination, a 
January 1950 separation examination, and brief records 
reflecting treatment of malaria.  These records are devoid of 
any notation regarding cirrhosis, ringworm, or any skin 
complaint.  

By a claim submitted in January 1997, the veteran alleged 
that he was treated for sclerosis of the liver and for 
ringworm in service.  In support of this allegation, the 
veteran referenced an April 1947 claim for VA medical care.  
At that time, the veteran sought VA treatment for jaundice 
and too much bile in the urine.  

VA outpatient clinical treatment notes from February 1997 to 
March 1998 are devoid of any notation of history, complaint, 
or treatment of cirrhosis or ringworm.

On VA examination conducted in August 1998, there was no 
abnormality of the liver on physical examination.  Laboratory 
examination of the blood disclosed normal serum lipase.  
Ultrasound examination of the liver and gallbladder disclosed 
normal findings.  The examiner concluded that there was "no 
clinical evidence of cirrhosis of the liver."

There is no current medical evidence that the veteran has a 
medical diagnosis of cirrhosis of the liver or ringworm.  In 
fact, there is no post-service medical evidence of such 
disorders, either proximate to service, or continuously or 
chronically after service, or at any time.  Additionally, the 
evidence of record is devoid of medical opinion that the 
veteran has a skin disorder of any type as a result of his 
service.  

In the absence of medical evidence of a diagnosis of a 
current disability due to ringworm or cirrhosis of the liver, 
and in the absence of evidence linking any current skin, 
liver, or bile disorder to the veteran's service, the Board 
finds that the evidence does not meet any of the requirements 
of a well-grounded claim.  Epps v. Gober, 126 F.3d at 1468-
69; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board notes that the veteran was notified of the 
requirements necessary to submit a well-grounded claim for 
service connection, but the veteran has not identified any 
additional medical evidence which might serve to establish a 
plausible claim.  Finally, the Board is unaware of any 
information in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The veteran's claims 
for service connection for ringworm and for cirrhosis must be 
denied as not well-grounded.

B.  Claim for Service Connection for a "Spot" on the Lung 
or Spine

In a claim submitted in January 1997, the veteran indicated 
he was treated for a spot on the spine in service.  In 
various contention documents submitted thereafter, the 
veteran and his spouse noted that he had been told he had a 
spot on his lung that they believed might be related to his 
service, but which had not been diagnosed.

While it is not clear whether the veteran is seeking service 
connection for a "spot" on the spine or a "spot" on the 
lung, or both, there is no evidence of record to support a 
well-grounded claim for service connection for either 
disorder.  There is no medical evidence of any type 
associated with the file which establishes that the veteran 
has a "spot" on his spine.  In the absence of a current 
medical diagnosis of a "spot" of some type on the spine, a 
claim for service connection for such a disorder is not well-
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (where there is no current disability, there is 
nothing for which to grant service connection); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

A November 1997 VA outpatient treatment note reflects that 
radiologic examination of the veteran's lungs disclosed "old 
scar L[eft] U[pper] L[obe].  No nodules."  There is no 
further reference to this finding in the medical evidence or 
opinion of record.

The Board notes the veteran's expressed belief that a scar on 
the left lung is related to his service.  However, there is 
no medical opinion supporting the veteran's lay belief as to 
the etiology of this "spot" or scar on the lung.  See Epps 
v. Gober, 126 F.3d 1464, 1468-70 (Fed. Cir. 1997); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay witness not 
competent to offer evidence that requires medical knowledge).  
The Board finds that the fact that the scar on the left lung 
is described as "old" is not sufficient to establish that 
the scar on the lung was incurred during the veteran's 
service.  In particular, the Board notes that the veteran was 
discharged from his second period of service in January 1950, 
more than 49 years ago.  A scar on the lung incurred as 
recently as 10, 20, 30, or 40 years ago could certainly be 
described as "old" and yet would not have been incurred in 
service or within any applicable period.  

The Board therefore finds, as a matter of fact, that 
diagnosis of an "old" scar on the left lung is not 
sufficient to establish a well-grounded claim, in the absence 
of medical evidence of a chronic lung disorder in service or 
continuously thereafter and in the absence of medical opinion 
linking a scar on the left lung to the veteran's periods of 
service.  

C.  Claim for Service Connection for Dental Trauma or 
Disorder

The Board notes that, where a veteran has a service-connected 
non-compensable dental condition or disability, such as 
treatable carious teeth or replaceable missing teeth at the 
time of service discharge, the veteran is entitled to one-
time VA outpatient dental treatment, if the veteran applies 
for such treatment within one year after service separation.  
38 C.F.R. § 17.161 (b) (1999).  The Board notes that the 
veteran's entitlement to such one-time treatment expired more 
than 45 years ago, and the veteran does not contend that he 
is entitled to such one-time treatment.

The veteran contends, rather, that, he is entitled to 
continued dental treatment of teeth treated in service.  38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize dental 
treatment for compensable service-connected dental disorders 
(see 38 C.F.R. § 4.150), for dental disorders due to service 
trauma, and for dental disorders aggravating service-
connected disabilities.  

The Board notes that outpatient dental treatment is also 
available under other circumstances, such as where the 
veteran os a former prisoners of war, or has been granted 
total (100 percent) compensation benefits, is participating 
in a vocational rehabilitation program, or the like.  
38 C.F.R. § 17.161(g)-(j).  The veteran does not contend that 
he meets any of these criteria, nor does the evidence of 
record suggest that such considerations are applicable in 
this case.

Where one of these factors enumerated in the statute or 
regulations, such as a compensable service-connected dental 
disorder or residuals of dental trauma, is present, the 
veteran will be eligible for VA dental treatment without the 
usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

At the time the veteran submitted his dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a)(1998).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were defined as non-disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).

The Board notes that, subsequent to submission of all 
evidence and issuance of the statement of the case (SOC), the 
governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
amended.  64 Fed. Reg. 30,392-393 (June 8, 1999).  The 
amended regulations provide for service connection, for 
treatment purposes, of new caries filled more than 180 days 
after service entry or teeth filled or extracted more than 
180 days after service entry.  The amended regulation, at 
38 C.F.R. § 3.381(a), like the prior regulation, provides 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease may be 
considered service-connected solely for the purpose of 
determining entitlement to outpatient dental treatment under 
38 C.F.R. § 17.161.

38 C.F.R. § 4.150, the provision governing those dental 
conditions for which a compensable evaluation may be 
assigned, was not amended.  The provisions allowing 
outpatient dental treatment for compensable service-connected 
dental disorders or for dental trauma incurred during service 
were unchanged.  38 C.F.R. § 17.161(c).  

For the purposes of determining whether a veteran is eligible 
for dental care based on dental trauma, under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (1997).  Accordingly, 
dental treatment in service, including dental fillings, 
cannot be considered "service trauma" even if the fillings 
were numerous.  Regarding the issue of dental "trauma," the 
veteran stated, in a letter submitted in March 1999, that the 
dental trauma he incurred in service was "when he was shot 
in the mouth with a drill by a dental doctor."  Thus, the 
evidence of record, including the veteran's own statements, 
is against a finding that the veteran incurred dental trauma 
in service.

Although in-service dental treatment may not be considered 
trauma, nevertheless, under the revised regulations, service 
connection may be granted for carious teeth filled more than 
180 days after entry into service.  In this case, the 
veteran's service medical records, although incomplete, 
reflect generally that the veteran had about 12 fillings at 
the time of service separation in January 1950.  Since there 
is no notation regarding any dental abnormality on the 
veteran's service induction examination, the Board assumes 
that a dental abnormalities noted in January 1950 were 
incurred in service.  

However, as noted above, eligibility for outpatient dental 
treatment is available only for compensable dental disorders.  
There is no regulation or criteria which provides that 
periodontal disease, caries, or replaceable missing teeth, 
even where service-connected, may be considered a compensable 
dental disability, except where there is loss of substance of 
the mandible or maxilla.  Since there is no evidence or 
allegation that the veteran has incurred loss of substance of 
the mandible or maxilla, he cannot establish a plausible 
claim that he has a compensable service-connected dental 
disorder even if he were entitled to service connection for 
multiple teeth due to dental fillings in service.  

There is no evidence that the veteran has any dental 
condition other than treatable carious teeth or replaceable 
missing teeth.  Thus, even if the Board granted service 
connection for individual teeth, the veteran would be unable 
to establish a plausible claim for eligibility for outpatient 
VA dental treatment.  38 C.F.R. § 4.150.  In the absence of 
any medical or dental evidence of any dental disorder which 
might be compensable, and in the absence of a plausible claim 
that the veteran meets one of the other criteria for 
outpatient dental treatment, the veteran has not established 
a plausible claim of entitlement to outpatient dental 
treatment at VA expense, whether considered under the old 
regulations or under the current version of the regulations, 
is not plausible, and must be denied as not well-grounded.  
38 U.S.C.A. § 5107(a).  

The Board further notes that there is no medical or dental 
opinion, other than the veteran's unsupported lay statement, 
which links any current dental disorder, including 
noncompensable carious or missing teeth, to a dental disorder 
or injury incurred during service.  The veteran's opinion as 
to the diagnosis and etiology of his current dental disorders 
does not serve to establish a well-grounded claim of 
eligibility for dental treatment.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (lay assertions of medical etiology 
cannot render a claim well-grounded); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992) (lay persons are not 
competent to render medical opinions).  

Although consideration of the veteran's claims for service 
connection for a dental disorder under amended regulations 
results in a more favorable determination as to service 
connection than the determination under the prior 
regulations, the veteran's claim for eligibility for 
outpatient dental treatment remains not well-grounded.  

II.  Claim for Compensable Evaluation for Malaria

The Board notes that the veteran was awarded service 
connection for malaria by a rating decision issued after his 
first period of service.  The veteran's re-entry into 
service, after that grant of service connection, terminated 
that grant of service connection.  38 U.S.C. § 5304(c).  The 
veteran again sought service connection for malaria in 
January 1997, and that claim was granted, with a 
noncompensable evaluation assigned for that disability.

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  The claimant has appealed the RO's initial 
assignment of a 10 percent evaluation for that disability, 
following grant of service connection after the veteran's 
second period of service.  The claim for an increased 
(compensable) initial evaluation, therefore, continues to be 
well-grounded, as it has remained continuously open and the 
rating schedule provides for a higher (compensable) 
evaluation.  38 U.S.C.A. § 5107(a) (West 1991); see Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The severity of the veteran's disability due to malaria is 
evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  A 
noncompensable evaluation has been assigned because no 
residuals of malaria are present.  In particular, the veteran 
has stated that his last recurrence of malaria was in 1955.  
On VA examination in August 1998, a malaria smear was 
negative, and the examiner noted that the veteran had a past 
history of malaria.  All post-service medical records 
associated with the claims file are silent as to any 
complaint, symptom, or treatment of malaria.

The Board notes that the criteria for evaluating malaria were 
revised in 1996, prior to the veteran's January 1997 claim.  
Under the current criteria, malaria is evaluated based on 
residuals such as liver or spleen damage.  The VA examiner 
specifically notes that there was no clinical evidence of 
liver damage.  There is no evidence upon which a compensable 
evaluation may be applied under the current criteria.  38 
C.F.R. § 4.88b, Diagnostic Code 6304 (1999).

The preponderance of the evidence is against the claim that 
the veteran has had recent recurrences of malaria, that he 
has liver or spleen damage, or that he has any other 
disability residual to malaria.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
increased (compensable) evaluation for malaria.  The 
provisions of 38 U.S.C.A. § 5107(b) are not applicable, as 
the evidence is not in equipoise.


ORDER

Entitlement to service connection for cirrhosis of the liver, 
ringworm, or a "spot" on the spine or lung is denied.

Entitlement to service connection for dental injury due to 
trauma in service, including for purposes of entitlement to 
VA dental treatment, is denied.

Entitlement to an increased (compensable) evaluation for 
malaria is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

